DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 3, and 114-158 are pending. 
Claims 1, 2, and 4-113 were cancelled by a preliminary amendment filed on 04/30/2021.
Claims 114-158 are newly added by a preliminary amendment filed on 04/30/2021.
Claims 3, and 114-158 have been examined.
Claims 3, and 114-158 are rejected.

Priority
	Priority to CON 15/034847 filed on 05/05/2016, which claims priority to 371 PCT/EP2014/074057 filed on 11/07/2014, which claims priority to UK patent application 131979.8 filed on 11/08/2013 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/06/2021, 05/25/2021, and 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, and 114-158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Der-Yang et al. (US Patent Application Publication 2008/0311201 A1, Published 12/18/2008) in view of Schillet et al. (International Application Published Under the PCT WO 2013/004813 A1, Published 01/10/2013) and Jekkel nee Bokany et al. (European Patent 0379708 A1, Published 08/01/1990) as evidenced by Pentikis et al. (US Patent Application Publication 2016/0067218 A1, Published 03/10/2016).
The claims are directed to a formulation comprising a core comprising a hydrogel forming polymer matrix and pharmaceutically active ingredient, a first coating on the core comprising water-soluble cellulose ether, a second coating over the first coating comprising a delayed release pH independent polymer; and the first coating has a thickness of 1µm to 1mm.
Der-Yang et al. teach a preferred embodiment comprising a particle core comprising phenylephrine, modified starch (Pure-cote) and carnuba wax; wherein the particle has a diameter of 300microns; the core is first coated with a semipermeable membrane comprising ethyl cellulose to a thickness of 130µm and an amount of 30%, the coated core is again coated with an outer protective layer comprising Eudragit NE-30D in an amount of 27% (paragraphs 0163-173). The modified starch is one that swells when added to water (hydrogel)(paragraph 0135). The outer protective coating can optionally include a plasticizer (paragraph 0064). Each coating can have a thickness of between 0.01 to about 500µm (paragraph 0072). The amount of the first coating can be between 1 to 200% based on the uncoated core (paragraph 0074). Pentikis et al. teach Eudragit NE30D is a delayed release polymer (Table 2).  A suitable semipermeable coating include but are not limited to polymers such as cellulose acetate and/or ethyl cellulose (paragraph 0058). The active ingredient can be selected from antifungals (paragraph 0078).
Der-Yang et al. lacks a teaching wherein the coating has a thickness of 10µm to 100 µm. However, Der-Yang et al. makes such a coating thickness obvious.
Der-Yang et al. also lacks a teaching wherein the first coating comprises a water-soluble cellulose ether. Der-Yang et al. further lacks a teaching wherein the active ingredient is cylcosporin A. 
Schiller et al. a medicament containing core having a shell surrounding the core (abstract). The semipermeable coating is formed from a material selected from the group consisting of cellulose acetate, cellulose ethers, and/or methyl cellulose (pages 9, lines 26-30 and pages 10, lines 1-10).
Jekkel nee Bokany et al. teach cyclosporin A is an antifungal (page 8, lines 56-57). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the coating thickness of the semipermeable membrane of Der-Yang et al. to the instantly claimed thickness and have a reasonable expectation of success. One would have been motivated to do so since Der-Yang et al. teach the thickness of the coating within a broader range. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the specific thickness through routine optimization. 
It would have been prima facie obvious to one of ordinary skill in the art to substitute ethyl cellulose with methyl cellulose in the particles of Der-Yang et al. and have a reasonable expectation of success. One would have been motivated to do so since Shiller et al. teach that methyl cellulose and ethyl cellulose are functional alternatives that can be substituted for one another. 
It would have been prima facie obvious to one of ordinary skill in the art to substitute phenylephrine with cylcosporin A and have a reasonable expectation of success. One would have been motivated to do so since Der-Yang et al. teach that the particle core can comprise active ingredient can be an antifungal and Jekkel nee Bokany et al. teach cyclosporin A is an antifungal. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617